UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 14-3509
                                   ________________


                                  NATALIE MUNROE,

                                                         Appellant
                                             v.

                 CENTRAL BUCKS SCHOOL DISTRICT;
     N. ROBERT LAWS, Superintendent of Schools Central Bucks School District;
         ABRAM LUCABAUGH, Principal Central Bucks High School East

                                   ________________

                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-12-cv-03546)
                       District Judge: Honorable Cynthia M. Rufe
                                   ________________

                                   Argued June 8, 2015

               Before: AMBRO, COWEN, and RESTANI, Circuit Judges


                ORDER AMENDING PRECEDENTIAL OPINION


        IT IS NOW ORDERED that the Precedential Dissenting Opinion in the above
case filed September 4, 2015, be amended as follows:

       On page 1, first paragraph, third line down, delete “is an” and “that” so the
sentence reads: “This issue is closer than they suggest.”

       On page 1, first paragraph, line 11, delete “that wouldn’t have changed” and add at
the end of the sentence after “summary judgment” “against Munroe wouldn’t have
changed.” The sentence should read: “Unexplainably, the District Court declined to


 Honorable Judge Jane A. Restani, Judge for the United States Court of International
Trade, sat by designation.
address this argument, saying only in a footnote that, even if it had considered the
interview, its decision to enter summary judgment against Munroe wouldn’t have
changed.”

     On page 8, last paragraph, line 12, replace “was” with “were” so the phrase reads
“Among the concerns noted were Munroe’s sudden . . .”


                                                 By the Court,
                                                 s/ Thomas L. Ambro, Circuit Judge

Dated: October 25, 2019




                                             2